SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 29, 2014 CENTOR ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 000-52970 30-0766257 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 1801 Lee Rd, Ste 265 Winter Park, FL 32789 (Address of principal executive offices) (866) 491-3128 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o. Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o. Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o. Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o. Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Centor Energy, Inc. Form 8-K Current Report ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On January 29, 2014, Centor Energy, Inc., a Nevada corporation (the "Company") issued a ten percent (10%)Convertible Promissory Note (the “Note”) to Fortuitus Investments, Inc.(“Duke”) in the amount of one million two hundred fifty thousand dollars ($1,250,000). The Note earns simple interest accruing at ten percent (10%) per annum and may be converted to common shares of the registrant, at the discretion of Fortuitus. The above description of the Note is intended as a summary only and is qualified in its entirety by the terms and conditions set forth therein, and may not contain all information that is of interest to the reader. For further information regarding the terms and conditions of the Note, this reference is made to the Note, which is filed hereto as Exhibit 10.1 and is incorporated herein by this reference. ITEM 2.03 CREATION OF A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT OF A REGISTRANT The information set forth above in Item 1.01 of this Current Report on Form 8-K is incorporated herein by this reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Description of Exhibit Promissory Note to Fortuitus Investments, Inc. Dated January 29, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Centor Energy, Inc. Date: January 31, 2014 By: /s/ Michael Sullivan Name: Michael Sullivan Title
